Citation Nr: 0530138	
Decision Date: 11/10/05    Archive Date: 11/30/05

DOCKET NO.  99-20 253A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a disability 
manifested by numbness of both hands.

2.  Entitlement to a disability evaluation in excess of 10 
percent for chondromalacia of the right knee, on appeal from 
the initial determination.

3.  Entitlement to a disability evaluation in excess of 10 
percent for chondromalacia of the left knee, on appeal from 
the initial determination.



REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel


INTRODUCTION

The veteran had active military service from November 1973 to 
November 1977.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal of a February 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, that assigned a 10 percent 
disability evaluation for chondromalacia of both knees, after 
granting service connection for the same.  The veteran 
appealed the assigned rating.  Thereafter, by a rating action 
dated in April 1999, separate 10 percent disability 
evaluations were assigned for each knee disability.  This 
appeal also stems from a September 1999 rating decision that 
determined that the veteran had failed to submit new and 
material evidence to reopen a claim for service connection 
for a disability manifested by numbness of both hands.  

The veteran was afforded a personal hearing before the 
undersigned Acting Veterans Law Judge at the RO in March 
2005.  A transcript of the hearing is associated with the 
claims folder.

The Board notes that this appeal initially included the issue 
of entitlement to an increased evaluation for atheromas with 
folliculitis.  However, following a March 2003 rating action 
that assigned a 60 percent disability rating for this 
disability and a total disability evaluation based on 
individual unemployability, the veteran submitted a written 
statement in April 2003 wherein he indicated that he was 
satisfied with the decision, and that he wished to withdraw 
his appeal on all issues before the RO and the Board.  A 
statement expressing the desire to reconstitute some of the 
issues on appeal was received from the veteran in July 2003, 
but no reference was made to his service connected skin 
disability.  

Additional argument pertaining to the veteran's atheromas 
with folliculitis was received at his March 2005 personal 
hearing.  The Board interprets the veteran's testimony as a 
claim for entitlement to an increased evaluation for 
atheromas with folliculitis.  The issue is referred to the RO 
for appropriate consideration.

The issue of entitlement to service connection for a 
disability manifested by numbness of both hands is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the 
veteran's appeal.

2.  In a decision dated in October 1994, the RO confirmed a 
previous rating decision that denied service connection for 
numbness of both hands, which had been based on the finding 
that the veteran had not been diagnosed as having an 
underlying neurological disability associated with his active 
service; the veteran did not appeal the October 1994 decision 
within one year of being notified.

3.  The evidence received since the October 1994 decision 
includes evidence which is not cumulative or redundant of the 
evidence previously of record and is so significant that it 
must be considered to fairly decide the merits of the claim 
for service connection for a disability manifested by 
numbness of both hands.

4.  The veteran's right knee disability is manifested by full 
flexion, full extension, and complaints of pain on use, but 
no objective findings of subluxation, instability, or 
significant functional loss.

5.  The veteran's left knee disability is manifested by full 
flexion, full extension, and complaints of pain on use, but 
no objective findings of subluxation, instability, or 
significant functional loss.


CONCLUSIONS OF LAW

1.  The October 1994 rating action that determined that new 
and material evidence had not been submitted to reopen the 
claim service connection for a disability manifested by 
numbness of both hands is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005).

2.  New and material evidence has been presented to reopen 
the claim of entitlement to service connection for a 
disability manifested by numbness of both hands.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).

3.  The criteria for an increased evaluation for 
chondromalacia of the right knee have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); C.F.R. §§ 3.102, 4.1, 
4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5010, 5260, 5261 (2005).

4.  The criteria for an increased evaluation for 
chondromalacia of the left knee have not been met.  38 
U.S.C.A. §§ 1155, 5107(b); C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5260, 
5261.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005)), imposes obligations on VA in terms of 
its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  

By a letter dated in December 2001 and June 2002, the RO 
advised the veteran of the essential elements of the VCAA.  
The veteran was advised that VA would make reasonable efforts 
to help him get the evidence necessary to substantiate his 
claim for increased ratings and to reopen his claim for 
service connection, but that he must provide enough 
information so that VA could request any relevant records.  
The veteran was advised of the evidence that VA had 
requested.  The veteran was also asked to identify any 
additional information or evidence that he wanted VA to try 
and obtain.  He was advised of the type(s) of evidence needed 
to establish his claim for service connection.  The December 
2001 and June 2002 letters therefore provided notice of the 
first three elements that were discussed above.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  

Although the notice letters that were provided to the veteran 
did not specifically contain the "fourth element" (i.e., 
tell the claimant to provide any relevant evidence in his or 
her possession), the Board finds that he was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
the claim on appeal.  The December 2001 and June 2002 letters 
specifically informed the veteran of the type(s) of evidence 
that would be relevant to his claims and that it was his 
"responsibility" to make sure that VA received all 
requested records that were not in the possession of a 
Federal department or agency.  When considering the December 
2001 and June 2002 notification letters, the Board finds that 
the veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims on appeal.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to the VA notice.

The February 1996 rating decision, September 1996 rating 
decision, April 1999 rating decision, September 1999 
Statements of the Case (SOCs), and Supplemental Statements of 
the Case (SSOCs) dated in April 2003, August 2004, and 
December 2004 collectively notified the veteran of the 
relevant laws and regulations and essentially advised him of 
the evidence necessary to substantiate his claims for 
increased ratings and to reopen his claim for service 
connection.  The April 2003 SSOC specifically set forth the 
regulations pertaining to VA's duty to assist, thus notifying 
the veteran of his and VA's respective obligations to obtain 
different types of evidence.  These documents also advised 
the veteran of the evidence of record, adjudicative actions 
taken, and of the reasons and bases for denial.  

Service medical records are associated with the claims file.  
Outpatient records from the Augusta VA Medical Center (VAMC) 
have been obtained.  Records and reports from private 
physicians including, but not limited to, G. Heijnsbroek, 
M.D., 
P. Binz, M.D., and C. Wolf, M.D., have also been considered.  
The veteran has not identified any additional outstanding 
medical records that would be pertinent to the claim on 
appeal.  The veteran was afforded multiple VA orthopedic 
examinations to determine the nature and severity of his 
bilateral knee disability.  The Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b), 
20.1102; Pelegrini, 18 Vet. App. 112; Quartuccio, 16 Vet. 
App. 183; Mayfield, 19 Vet. App. 103.  The veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  To the extent that the 
December 2001 notice was not given prior to the initial 
adjudication, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
See Mayfield, supra.  Although the notice provided to the 
veteran in 2001 was not given prior to the first adjudication 
of the claim, the content of the notice fully complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b), and, after the notice was provided, the case was 
readjudicated and an additional SSOC was provided to the 
veteran in April 2003.  

Analysis

Under 38 U.S.C. § 7104, it indicates that Board decisions 
must be based on the entire record, with consideration of all 
the evidence.  In Timberlake v. Gober, 14 Vet. App. 122 
(2000), the Court held, in pertinent part, that the law 
requires only the Board address its reasons for rejecting 
evidence favorable to the claimant.  The Federal Circuit has 
also held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

New and material Evidence

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (2002); 38 C.F.R. 
§ 3.303(a) (2005).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and an 
organic disease of the neurological system becomes manifest 
to a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309(a) (2005).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2005).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2005).

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

The Board acknowledges that the regulation regarding new and 
material evidence was amended during the course of this 
appeal.  See 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.156(a)).  This amendment to 
38 C.F.R. § 3.156(a) applies only to claims to reopen a 
finally-decided claim received on or after August 29, 2001.  
The veteran's request to reopen his claim was filed prior to 
that date.  Therefore, the amended regulation does not apply.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with claims for service connection.  
Evans v. Brown, 
9 Vet. App. 273 (1996).  However, it is the specified bases 
for the final disallowance that must be considered in 
determining whether the newly submitted evidence is 
probative.  Id.  Such evidence must tend to prove the merits 
of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim.  Id.  

Using the guidelines noted above, the Board finds that the 
veteran has submitted new and material evidence.  The claim 
concerning entitlement to service connection for a disability 
manifested by numbness of both hands will be reopened.  

Service connection for numbness of the hands was originally 
denied in July 1978.  The basis of the denial was that there 
was no current evidence of an underlying disability that 
could explain the veteran's complaints of numbness.  
Discussion included the findings of medical examinations 
conducted in service and shortly after service discharge.  
The veteran did not appeal this decision.  A request to 
reopen the claim for service connection for numbness of the 
hands was denied by the RO in October 1994.  Referencing the 
July 1978 decision, the RO indicated that the veteran had yet 
to submit any evidence that he suffered from a chronic 
neurological disability manifested by numbness of both hands, 
which had been attributed to his active service.  Notice of 
the decision was mailed to the veteran in October 1994.  The 
veteran did not appeal the decision.  The October 1994 rating 
decision therefore became final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

As noted above, service connection for numbness of the hands 
was initially denied because there was no evidence that the 
veteran had been diagnosed as having a chronic disability 
manifested by numbness of both hands.  The evidence received 
by VA after the October 1994 decision includes an August 1996 
report from Dr. Heijnsbroek that diagnosed the veteran as 
having carpal tunnel syndrome of both hands.  A November 2003 
report from Dr. Binz indicates that the veteran suffers from 
a complex neurological disability that results in neuropathy 
and polyneuropathy.  Dr. Binz described the veteran as having 
an organic brain injury.  Based on the veteran's reports of 
chemical exposure in service, Dr. Binz further opined that 
there was no doubt that the veteran's organic brain 
injury/disease was related to his active service.  He 
intimated that the veteran's documented complaints of 
polyneuropathy and joint swelling in service were the 
precursors to his current neurological problems.  As the 
findings of Dr. Binz are deemed credible, such evidence is 
both new and material.  See Justus, supra.

The evidence shows that the veteran experienced a problem 
with numbness in service, and that he currently suffers from 
carpal tunnel syndrome or some other type of organic brain 
injury.  The report from Dr. Binz links these current 
problems to his active service.  This evidence is not 
cumulative or redundant of the evidence previously of record, 
since it implies that the veteran's neurological disability 
may be related to his active service.  This evidence is also 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  The newly submitted reports 
from Drs. Heijnsbroek and Binz are therefore new and 
material, and the claim for service connection for a 
disability manifested by numbness of the hands is reopened.




Increased ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2005).  Separate diagnostic codes identify 
the various disabilities.  Under 38 C.F.R. § 4.1, it requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  Under 38 C.F.R. § 4.2, 
it requires that medical reports be interpreted in light of 
the whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  Under 38 C.F.R. § 4.7, it provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

The claim for increased evaluations for the veteran's 
bilateral knee disability originated from the RO decision 
that granted service connection for those disabilities.  The 
claim therefore stems from the initial rating assigned to 
those disabilities.  At the time of an initial rating, 
separate, or staged, ratings can be assigned for separate 
periods of time based on the facts found.  Fenderson v. West, 
12 Vet. App. 119 (1999).

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  Under 38 C.F.R. 
§ 4.59, painful motion is an important factor of disability 
from arthritis and actually painful joints are entitled to at 
least the minimum compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

Normal range of motion of a knee is from zero degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II (2005).  

The veteran is service-connected for right knee 
chondromalacia and left knee chondromalacia.  Such a 
condition does not have a specific diagnostic code and is 
rated under an analogous diagnostic code.  38 C.F.R. § 4.20 
(2005).  In this regard, the veteran's right knee and left 
knee disability has been rated under Diagnostic Code 5010 for 
traumatic arthritis.

Degenerative or traumatic arthritis (established by X-ray 
findings) will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joints 
involved.  When there is some limitation of motion, but which 
would be noncompensable under a limitation-of-motion code, a 
10 percent rating may be assigned for arthritis of a major 
joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 
(2005).

Evaluations for limitation of flexion of a knee are assigned 
as follows: flexion limited to 60 degrees is 0 percent; 
flexion limited to 45 degrees is 10 percent; flexion limited 
to 30 degrees is 20 percent; and flexion limited to 15 
degrees is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 
5260.

Evaluations for limitation of knee extension are assigned as 
follows: extension limited to 5 degrees is 0 percent; 
extension limited to 10 degrees is 10 percent; extension 
limited to 15 degrees is 20 percent; extension limited to 20 
degrees is 30 percent; extension limited to 30 degrees is 40 
percent; and extension limited to 45 degrees is 50 percent.  
38 C.F.R. § 4.71a, Diagnostic Code 5261.

The Board has considered the reports of VA examinations 
conducted in September 1995, August 1998, April 2001, and 
July 2004.  At his September 1995 examination, the veteran 
had a full range of motion of both knees and no findings were 
made with respect to instability.  Similar results were 
reported in August 1998.  The ranges of motion of the left 
and right knee were full.  Although there was some pain on 
motion, the examiner stated there would be "no measurable 
limitation of motion" of either knee.  The ligaments were 
firm and the knees were stable.  

When he was examined in April 2001, there was no evidence or 
effusion of either of the veteran's knees.  Range of motion 
of the right knee and left knee was from zero to 120 degrees 
without pain.  However, in each instance, there was mild 
resistance and a "pop" that occurred at 90 degrees in the 
right knee and 80 degrees in the left knee.  No findings were 
made with regard to any additional loss of range of motion.  
There was no instability of either knee.

At his July 2004 examination, the veteran complained of pain 
in both knees.  He had full range of motion of the right and 
left knee with increased pain beginning at 90 degrees of 
flexion.  There was a palpable "clunk" under the patella 
that could be felt at 10 degrees when the left knee was going 
from flexion to extension.  The same "clunk" occurred in 
the right knee at the same point.  Repetitive motion testing 
did not produce any additional restrictions of range of 
motion or joint fatigability, even though the veteran 
reported increased pain throughout the range of motion.  
Neither knee showed any signs of instability.  X-rays 
demonstrated normal bony anatomy and soft tissues.

In view of the foregoing evidence, the Board finds that the 
preponderance of the evidence is against entitlement to an 
increased (20 percent) disability rating for chondromalacia 
of either knee.  There is simply no evidence to support a 20 
percent rating under Diagnostic Code 5260 since leg flexion 
has not been shown to be limited to 30 degrees or less.  
Similarly, the veteran is not entitled to a higher evaluation 
under Diagnostic Code 5261 since leg extension has not been 
shown to be limited to 15 degrees or more.  38 C.F.R. Part 4, 
Diagnostic Codes 5260, 5261.

The Board notes that the veteran has complained of pain and 
pain on use of his right knee and left knee, and that that 
pain results in some functional impairment of the knees.  
These complaints have been duly considered as a basis for an 
increased evaluation.  However, when he was examined in July 
2004, the examiner specifically indicated that the veteran 
would not experience any additional limitation of motion, 
fatigability, or functional impairment as a result of pain or 
repetitive motion.  Application of 38 C.F.R. §§ 4.40, 4.45, 
and 4.59 do not provide a basis for a rating higher than 10 
percent for loss of range of motion of the veteran's right 
knee and/or left knee.  The Board finds that the current 
10 percent evaluations contemplate the pain described by the 
veteran.  

The VA Office of General Counsel (OGC) has determined that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257.  See 
VAOPGCPREC 23-97 (July 1, 1997).  The OGC concluded that for 
a knee disability rated under Diagnostic Code 5257 to warrant 
a separate rating for arthritis based on x-ray findings and 
limitation of motion, limitation of motion under Diagnostic 
Codes 5260 or 5261 need not be compensable but must at least 
meet the criteria for a zero-percent rating.  A separate 
rating for arthritis could also be based on x-ray findings 
and painful motion under 38 C.F.R. § 4.59.  See VAOPGCPREC 9- 
98 (August 14, 1998).

There is no evidence in the present case that the veteran has 
been diagnosed as having arthritis of either knee.  X-rays 
taken of the right and left knees in 2004 showed essentially 
normal knees.  Moreover, the medical evidence of record does 
not show objective findings of instability or subluxation.  
The report of the July 2004 VA examination indicated that 
both of the veteran's knees were stable.  A separate 
compensable evaluation under the provisions of Diagnostic 
Code 5257 is therefore not for application.  

On September 17, 2004, the VA OGC issued VAOPGCPREC 9-2004, 
which found that a veteran can receive separate ratings under 
Diagnostic Code 5260 (leg, limitation of flexion), and 
Diagnostic Code 5261 (leg, limitation of extension) for 
disability of the same joint.  However, as discussed above, 
knee extension is full, even when considering the veteran's 
complaints of pain.  A separate compensable evaluation for 
loss of extension, which necessitates extension limited to 10 
degrees, is not warranted.  

The Board has examined all other diagnostic codes pertinent 
to the knee.  There was no evidence of ankylosis of the right 
knee or left knee.  Consequently, Diagnostic Code 5256 is not 
for application.  There is also no evidence of dislocated 
semilunar cartilage with frequent episodes of "locking" or 
malunion or nonunion of the tibia and fibula.  Diagnostic 
Codes 5258 and 5262 for impairment of the tibia and fibula 
are therefore not for application in this case.

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2005).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for his service-connected 
left knee disability.  There is also no objective evidence 
that the veteran's bilateral knee disability, in and of 
itself, has caused marked interference with employment.  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action.  See VAOPGCPREC 6-96 
(Aug. 16, 1996).


ORDER

The Board having determined that new and material evidence 
has been presented, reopening of the claim for is granted.

Entitlement to an initial disability evaluation in excess of 
10 percent for chondromalacia of the right knee is denied.

Entitlement to an initial disability evaluation in excess of 
10 percent for chondromalacia of the right knee is denied.


REMAND

As stated in the Introduction, the Board finds that 
additional development is needed as to the claim for service 
connection for a disability manifested by numbness of both 
hands.

There is evidence that the veteran was seen for complaints of 
numbness of the hands in service.  There is also evidence 
suggesting that the veteran's current neurological problems 
(diagnosed as carpal tunnel syndrome and organic brain 
injury) may be linked to his active service.  In his November 
2003 report, Dr. Binz opined that the veteran's organic brain 
injury/disease was likely related to his exposure to 
chemicals during his active service.  He also stated that the 
veteran's documented complaints of polyneuropathy and joint 
swelling in service were the precursors to his current 
neurological problems.  In view of the foregoing, the Board 
finds that a remand is necessary to obtain a medical opinion 
to determine the nature and etiology of the veteran's current 
neurological disability.

In light of the above, this case is REMANDED for the 
following development:

1.  The veteran should be asked to 
clarify the names of the chemicals to 
which he believes he was exposed.  He 
should also be asked the approximate date 
and location of when the exposure 
occurred.  Based on the information 
received from the veteran, attempt to 
verify the purported exposure through the 
service department.

2.  Schedule the veteran for a VA 
examination to determine the extent and 
etiology of any currently present 
disability manifested by numbness of the 
hands.  The claims folder, to include a 
copy of this Remand and any additional 
evidence secured, must be made available 
to and reviewed by the examiner prior to 
completion of the examination report, and 
the examination report must reflect that 
the claims folder was reviewed.  The 
examiner's attention is directed to the 
service medical records and the June 2003 
and September 2003 reports from Dr. Bitz.  
Any indicated studies should be 
performed.

Based upon the examination results and a 
review of the claims folder, the examiner 
should provide an opinion as to whether 
there is a 50 percent or greater 
probability (as likely as not) that any 
current disability manifested by numbness 
of the hands had its onset in service or 
is otherwise etiologically related to any 
chemical exposure occurring during active 
service.  The rationale for all opinions 
expressed must also be provided.


The case should be returned to the Board after compliance 
with requisite appellate procedures. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded, including any 
evidence in his possession that pertains to the claim.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________
A.P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


